Title: To George Washington from Brigadier General Hugh Mercer, 29 July 1776
From: Mercer, Hugh
To: Washington, George



Sir,
Perth Amboy [N.J.] 29 July 1776

A very great dissatisfaction prevails among the Troops here, and all the Several Posts from hence to Newark on account of the Quality of the Provisions and the great inatention paid by the Commissaries in serving the Rations. We have here three

Commissaries of equal Powers in this Service, namely Mr Lowrie Mr Dunham and Mr Ogden—The Services performed by Mr Dunham have fallen more immediately under my Notice—by what I have seen that Gentleman is very unfit for any extensive business in his Way—in so much that if we are to depend on his Abilities & Asseduity, the army must Starve—It is in my opinion absolutely necessary that One Person be employd here as Commissary General for the Camp—who is to employ and be Answerable for the necessary subordinate persons to issue Provisions—Mr Lowrie by all accounts would suit very well & would undertake it—It is of equal consideration with me, who the Person is—so One has the Sole direction I beg your Excellency will please to consider how essential it is that no cause of Complaint be given the Troops in our present Circumstances—and that you will interpose your Authority with Mr Trumbull to have this put on proper footing and as Speedily as possible. I have the honour to be Sir your excellencys Most obedt Servt

Hugh Mercer

